Disney, J., dissenting: With reference to the second issue, the only facts shown in the report are that the petitioners paid $625 to accountants for services performed by them in conferences and consultations with representatives of the Bureau of Internal Revenue, who were examining petitioners’ returns, as result of which petitioners paid additional tax, and in handling a dispute with the New York State Tax Commission involving the “Emergency Tax,” which was later repealed. In my opinion, such meager facts altogether fail to justify the deduction of such expenses under section 23 (a) (2) of the Internal Revenue Code. Reliance is placed by the majority on Bingham Trust v. Commissioner, 325 U. S. 365; Howard E. Cammack, 5 T. C. 467, and Herbert Marshall, 5 T. C. 1032. In the Bingham Trust case, the Supreme Court, with reference to the expense of contesting income taxes in a controversy over the appreciation in value of securities while they were in the petitioner’s hands, said: * * * The Tax Court could find as a matter of fact, as it did, that the expenses of contesting the income taxes were a proximate result of the holding of the property for income. And we cannot say, as a matter of law, that such expenses are any less deductible than expenses of suits to recover income. * * * The Supreme Court’s decision was in general based upon the idea that expenses by trustees with reference to the estate in their possession, came within the expression “management” of trust property held for the production of income. It seems to me obvious that that decision helps not at all in this case, where the payments were made, not for contesting income taxes found to be “a proximate result of the holding of the property for income,” as found in the Bingham Trust case, but merely for conferences and consultations with Bureau representatives examining the petitioners’ returns and for handling “a dispute with the New York State Tax Commission involving the Emergency Tax.” As to the latter, the record is completely devoid of any showing of connection with management, conservation, or maintenance of property held for the production of income, or with the production or collection of income. We simply know nothing about the matter, except that it involved the New York State Tax Commission and some kind of a tax, the nature of which, or the subject matter of which is not disclosed. As to the former, payment for consultations with Bureau representatives examining petitioners’ returns, I suggest that no court should hold that there is a showing of the proximate cause which is seen to be requisite under the Bingham, Trust case, since as above seen the Court declined to disturb our holding that the expenses of contesting income taxes were a proximate result of holding property for income. The consultations with Bureau representatives in the instant case may, so far as we know from the facts found here, have had no connection whatever with production or collection of income or the holding of property for income, e. g., the sole question at issue between the Bureau representatives and petitioners’ representatives may have been whether the petitioners could deduct expenses of defending suits for damages for personal injuries inflicted by the petitioners’ personal actions, or it may have been as to whether petitioner William Heyman was the head of a family, or as to how many dependents he had. Other examples could be collected to illustrate possible arguments between revenue agents and petitioners’ representatives, but involving no property at all, and no production or collection of income. That the Howard E. Cammack case should not be found basis for the majority conclusion here is shown in the first two lines of the headnote therein, which read: “Petitioners had each bought stock in Kreuger & Toll ‘for the production of income’ and had received dividend income thereon before and during 1931.” Thus we see at once that the case involved property held for the production of income, clearly within section 23 (a) (2) of the Internal Revenue Code. The Herbert Marshall case allowed attorney fees and expenses in connection with the successful defense of income tax litigation growing out of a view by the Commissioner that Marshall “was not entitled to report his income on the community property basis under the laws of California.” The deductions were taken for 1940 and 1941, and the record shows his assets and liabilities as of December 31 of each of said years, including property in large amounts, to be about $114,-000 in 1940 and about $156,000 in 1941. Such property included cash, stocks and bonds, life insurance, and annuities. It is therefore instantly obvious that the expenses involved “were a proximate result of the holding of the property for income,” within the language of the Bingham Trust case. In my opinion, the record here fails to show the necessary proximate connection between payments and the income or the property mentioned in section 23 (a) (2). I do not think that when Congress added subsection 23 (a) (2) by section 121 of the Revenue Act of 1942, it intended the subsection as a catch-all; and I think it plain from the Bingham Trust case that the Supreme Court requires some proximate connection between the expenses sought to be deducted and the production or collection of income or management, conservation, or maintenance of property held for such production of income, within the text of section 23 (a) (2). The Court allows the deduction only if the expense is “directly connected with or proximately result from” such production or collection of income or management, conservation, or maintenance of property held for the production of income. Showing thereof, in my view, is conspicuous in this case only because of its absence. I therefore respectfully dissent. ARNOLD and Kern, JJ., agree with this dissent.